Citation Nr: 0718633	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.

Service personnel records show that the veteran's service 
dates in the Philippine Commonwealth Army were as follows: 
pre-war service from October 18, 1941 to December 7, 1941; 
beleaguered service from December 8, 1941 to May 6, 1942; 
prisoner of war (POW) service from May 12, 1942 to July 10, 
1942.  It was also reported that the veteran was missing from 
May 7, 1942 to May 11, 1942; and from July 11, 1942 to June 
30, 1946.  The record is conflicting as to whether the 
veteran had an honorable or other than honorable discharge 
(see an RO Memorandum for File, dated in April 1958), but it 
is apparent in the development of this appeal that the RO has 
most recently determined that the veteran had honorable 
service.  As there is no administrative decision that 
indicates otherwise, the Board concurs with the latter 
character of discharge for the purpose of adjudicating this 
appeal.  

The veteran died in April 1993.  The appellant is the widow 
of the veteran. 


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant was notified of the decision 
and of her appellate rights, but she did not appeal.   

2.  In January 2004, the appellant filed an application to 
reopen her claim for service connection for the cause of the 
veteran's death.   

3.  The evidence received since the unappealed December 1994 
decision, when considered by itself, or in the context of the 
entire record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death, and it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 RO decision that denied the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).   

2.  Because the evidence received since the December 1994 RO 
decision is not new and material, the claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May and 
July 2004 letters sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

In addition, in a recent decision, the Court held that, in 
the context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide notice of the information and 
evidence required to substantiate the appellant's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Thus, in order to comply with VCAA 
in this context, the RO must apprise the appellant of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id.

The May and July 2004 letters from the RO satisfy these 
mandates.  The letters informed the appellant of the evidence 
required to prove her underlying claim for service-connected 
death benefits, namely, evidence showing: (1) the cause of 
the veteran's death; (2) an injury, disease or event in 
service; and (3) a relationship between the cause of the 
veteran's death and the injury, disease, or event in service.  
As to the last element, the July 2004 letter specifically 
explained that the appellant could provide medical records or 
opinions from her own doctor on whether it was as likely as 
not that the death-causing disability resulted from the 
veteran's active duty service.  

The May and July 2004 letters also informed the appellant 
about the type of evidence needed to reopen her previously 
and finally decided claim, namely "new and material" 
evidence that would support her claim for service connection 
for cause of the veteran's death.  The July 2004 letter 
specifically explained that to constitute "new" evidence, 
it must be submitted to VA for the first time, and that 
"material" evidence means additional information that 
relates to an unestablished fact necessary to substantiate 
the claim.  The letter emphasized that the evidence must 
satisfy both of these standards and must raise a reasonable 
possibility that when considered with all the evidence of 
record, both old and new, the outcome or conclusion would 
change.  This correspondence further advised that any 
additional evidence she offered could not simply be 
redundant, repetitive or cumulative of that which she had 
previously submitted.     

The May and July 2004 letters further disclosed VA's duty to 
help obtain certain evidence and records for the appellant, 
provided she supplied enough information to facilitate their 
attainment.  The letters also made clear that the appellant 
carried the ultimate burden of ensuring that VA received all 
requested records not in the Federal Government's possession.  
The Board finds that the appellant was effectively informed 
to submit all relevant evidence in her possession, and that 
she received notice of the evidence needed to substantiate 
her claim, the avenues by which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board also determines that the 
May and July 2004 letters satisfied the Kent requirements by 
apprising the appellant of both the new and material evidence 
standard as well as the information required to substantiate 
her entitlement to the underlying compensation benefits.  
Kent, 20 Vet. App. at 9.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the 
October 2004 RO decision that is the subject of this appeal 
in its May and July 2004 letters.  Accordingly, the RO 
provided proper VCAA notice at the required time.

With respect to the Dingess requirements, in the May and July 
2004 letters, the appellant was not provided with notice of 
the type of evidence necessary to establish a rating or 
effective date for the rating.  The Federal Circuit has 
issued recent decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
her in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that the appellant has 
failed to submit new and material evidence renders moot any 
question about an applicable rating and effective date.  The 
appellant has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  She 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claims by VA.  Under 
such circumstances, the presumption of prejudice against the 
appellant is rebutted.  See Sanders, supra.    

While the appellant does not have the burden of demonstrating 
prejudice (see Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007)), it is pertinent to note that the evidence 
does not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.   
Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

As noted above, the RO, in its May and July 2004 letters, 
informed the appellant about VA's duty to assist her in 
obtaining relevant records.  As to any duty to provide a 
medical opinion, according to 38 C.F.R. § 3.159(c)(4)(iii), 
the duty to provide a medical opinion in a claim to reopen a 
finally adjudicated issue, as in this case, applies "only if 
new and material evidence is presented or secured."  38 
C.F.R. § 3.159(c)(4)(iii).  Because the Board has determined 
that the appellant has not presented new and material 
evidence to reopen the claim, the RO had no duty to provide a 
medical opinion. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II.  Legal Criteria

Service Connection, General

Service connection may be granted for an injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive Service Connection, Prisoners of War

Section 3.309(c) provides that if a veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ."  38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 
1112(b).  The qualifying diseases are: psychosis; any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite; post- traumatic 
osteoarthritis; atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia); stroke and its 
complications; avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes; and cirrhosis of the liver.  38 C.F.R. § 3.309(c); 
accord 38 U.S.C.A. § 1112(b).

Service Connection, Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

New and Material Evidence

If an appellant does not file a substantive appeal to an RO 
decision within the applicable time period prescribed in 38 
C.F.R. § 20.302(b), such a decision becomes final pursuant to 
38 C.F.R. § 20.1103.  See also 38 U.S.C.A. § 7105.  38 
U.S.C.A. § 5108, however, provides an exception to the rule 
of finality by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the appellant filed her January 2004 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

38 C.F.R. § 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
a veteran has presented new and material evidence, the Board 
"must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

III.  Analysis

The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in a December 1994 decision.  At that time, the RO 
reviewed the veteran's service medical records which were 
sparse and essentially consisted of an Affidavit for 
Philippine Army Personnel, dated in April 1947.  In the 
Affidavit for Philippine Army Personnel, the veteran stated 
that while he was a POW, he suffered from asthma and malaria.  
By the December 1994 decision, the RO also considered a 
Certificate from the Office of the Local Civil Registrar, 
Republic of the Philippines, which noted that the veteran 
died in April 1993 and listed lobar pneumonia as the cause of 
the veteran's death.  Based on this evidence, the RO 
concluded that service connection for the cause of the 
veteran's death was not warranted, as there was no medical 
evidence of pneumonia during service or for decades 
thereafter, and there was no medical evidence or competent 
opinion of record that linked the veteran's fatal lobar 
pneumonia to his active service.  The appellant was provided 
notice of the decision and of her appellate rights.  However, 
she failed to file a notice of disagreement.  Accordingly, 
the Board determines that this decision qualifies as a 
"final" decision within the meaning of 38 U.S.C.A. § 7105(c 
).  The Board, therefore, lacks jurisdiction to entertain the 
appellant's claim for service connection for the cause of the 
veteran's death unless, pursuant to 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a), she supplies new and material evidence 
with respect to the claim that had previously and finally 
been disallowed in December 1994.  Therefore, the Board must 
examine the evidence received after the December 1994 RO 
decision to ascertain whether the appellant's claim may be 
reopened.     

In January 2004, the appellant submitted a copy of the 
veteran's Certificate of Death which listed lobar pneumonia 
as the immediate cause of death.  The death certificate was 
signed by A.M.A., M.D.  

In August 2004, the appellant submitted an affidavit from the 
veteran, dated in May 1957, in which the veteran stated that 
he was a POW during World War II.  The appellant also 
submitted another affidavit, dated in June 1957, from an 
individual who attested that he had been a POW with the 
veteran.  In an attached letter, the appellant indicated that 
in response to the RO's request for a statement from Dr. 
A.M.A., the physician who signed the veteran's death 
certificate, regarding his bases, reasons, and rationale for 
identifying the cause of the veteran's death, she noted that 
she could not produce any statement from Dr. A.M.A. because 
he had moved to an unknown location.  

In March 2005, the appellant submitted a duplicative copy of 
the April 1947 Affidavit for Philippine Army Personnel.  

In the appellant's substantive appeal, received by the RO in 
May 2005, the appellant contended that the veteran's fatal 
lobar pneumonia was related to his period of active military 
service, including internment as a POW.   

In May 2005, the appellant submitted a private medical 
statement from H.E., M.D., dated in April 2005.  In the 
statement, Dr. E. indicated that in approximately 1970, the 
veteran was hospitalized for peptic ulcer disease.  

In May 2005, the appellant also submitted a private medical 
statement from L.J.R., M.D., dated in April 2005.  In the 
statement, Dr. R. reported that from March 30 to April 3, 
1993, the veteran was hospitalized and diagnosed with the 
following: (1) pulmonary tuberculosis (PTB), (2) 
bronchiectasis, (3) chronic obstructive pulmonary disease 
(COPD), and (4) emphysema.  Dr. R. further stated that from 
April 4 to 18, 1993, the veteran was once again hospitalized 
for his diagnosed COPD, bronchiectasis, and PTB.   

In the instant case, while the Board acknowledges the 
appellant's lay statements that the veteran's fatal lobar 
pneumonia was related to his period of active military 
service, including internment as a POW, such statements do 
not qualify as material evidence because, as a layperson, the 
appellant is not competent to provide a medical opinion about 
causation or a service-illness link.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  That is, while the appellant is certainly 
competent to testify as to any symptoms she observed the 
veteran experience at any time, without any indication in the 
record that she has the relevant medical training, she is not 
competent to offer an opinion on whether an etiological 
relationship exists between the veteran's death and active 
service.  As a result, her assertions are not material to the 
critical issue in this case of establishing a service-
disability link, which would constitute new and material 
evidence to reopen the claim.     

The Board notes that the veteran does not qualify under the 
presumption allowed for former POWs pursuant to 38 C.F.R. 
§ 3.309(c) with respect to his fatal lobar pneumonia.  Lobar 
pneumonia is not listed as one of the presumptive diseases 
under 38 C.F.R. § 3.309(c).  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime. 

The Board finds that the evidence submitted subsequent to the 
December 1994 RO decision includes a duplicative copy of the 
April 1947 Affidavit for Philippine Army Personnel, which is 
not "new" in that it was of record at the time of the RO's 
denial in December 1994.  

With respect to the veteran's May 1957 affidavit, in which 
the veteran stated that he was a POW during World War II, the 
June 1957 affidavit from an individual who attested that he 
had been a POW with the veteran, and the veteran's 
Certificate of Death, this evidence is cumulative or 
redundant of other evidence of record, as reflected in the 
evidence considered by the RO in it December 1994 decision.  
In that decision, the RO acknowledged the veteran's 
recognized active service, including his POW service.  The RO 
also acknowledged the Certificate from the Office of the 
Local Civil Registrar, Republic of the Philippines, which 
listed lobar pneumonia as the cause of the veteran's death.  
The Certificate of Death submitted by the appellant in 
January 2004 also lists lobar pneumonia as the cause of the 
veteran's death and simply replicates the evidence already 
considered by the RO in its December 1994 decision.   

The other information received from the appellant after the 
December 1994 RO decision, while it may be "new," does not 
qualify as "material" evidence because it fails to 
demonstrate an unestablished fact necessary to substantiate 
this claim, either on a direct or presumptive service 
connection basis.  In regard to the private medical statement 
from Dr. H.E., noting the veteran's treatment for peptic 
ulcer disease in 1970, although the statement is relevant to 
a claim of presumptive service connection for diseases 
specific to former POWs, given that peptic ulcer disease is a 
POW presumptive disease, the statement does not address the 
question of whether there is a relationship between the 
veteran's peptic ulcer disease and his death, to include his 
fatal lobar pneumonia.  In this regard, the Board notes that 
the veteran's Certificate of Death indicates that the sole 
cause of the veteran's death was lobar pneumonia.  In 
addition, the private medical statement from Dr. L.J.R., 
wherein Dr. R. noted that the veteran was hospitalized from 
March to April 1993 for PTB, bronchiectasis, COPD, and 
emphysema, does not establish whether there is a link between 
any of the aforementioned disorders and the veteran's fatal 
lobar pneumonia, and is irrelevant to a claim of presumptive 
service connection based on chronic disease for 
bronchiectasis or PTB, as the alleged treatment date falls 
outside of the 1-year presumptive period for bronchiectasis, 
and the 3-year presumptive period for PTB.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Moreover, the private medical 
statements from Drs. E. and R. do not address the probative 
issue at hand, which is whether there is a link between the 
veteran's fatal lobar pneumonia and his period of active 
military service.  This evidence does not raise a reasonable 
possibility of substantiating the appellant's underlying 
claim.   

The record continues to show that the veteran died of lobar 
pneumonia decades after service, there is no competent 
evidence of a nexus between his fatal lobar pneumonia and 
service and the veteran's fatal pneumonia is not a POW 
presumptive disease.  There is medical evidence of peptic 
ulcer disease, which is a presumptive disease for former 
POWs, but there is no medical evidence or competent opinion 
that links peptic ulcer disease to the veteran's pneumonia or 
death.  The additional evidence in question is not new and 
material within the meaning of the cited legal authority.  In 
light of the foregoing, the appellant has not met the 
requirements for reopening of a claim for entitlement to 
service connection for the cause of the veteran's death, and 
this application to reopen the claim must be denied.  As the 
preponderance of the evidence is against the instant claim to 
reopen, the benefit of the doubt doctrine does not apply to 
the instant case.  Oritz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant").      


ORDER

As new and material evidence has not been received, the 
appellant's application to reopen the claim for service 
connection for the cause of the veteran's death is denied.  


____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


